 

Exhibit 10.1

 

DIRECTOR NOMINATION AGREEMENT

 

THIS DIRECTOR NOMINATION AGREEMENT (this “Agreement”) is made and entered into
as of July 24, 2020, by and among Jamf Holding Corp., a Delaware corporation
(the “Company”), Vista Equity Partners Fund VI, L.P., Vista Equity Partners Fund
VI-A, L.P., VEPF VI FAF, L.P., VEPF VI Co-Invest 1, L.P., Vista Co-Invest Fund
2017-1, L.P. (collectively referred to herein as the “Vista Funds”) and VEP
Group, LLC (“VEP Group” and, together with the Vista Funds and their Affiliates
(as defined herein), “Vista”). This Agreement shall become effective (the
“Effective Date”) upon the closing of the Company’s initial public offering (the
“IPO”) of shares of its common stock, par value $0.001 per share (the “Common
Stock”).

 

WHEREAS, as of the date hereof, the Vista Funds collectively own all of the
outstanding equity interests of the Company (apart from interests held by
current and former directors and officers of the Company and Summit Investors I,
LLC and its affiliates, as co-investors in the Company) and whereas VEP Group is
the indirect beneficial owner of the majority of such equity interests;

 

WHEREAS, Vista is contemplating causing the Company to effect the IPO;

 

WHEREAS, Vista currently has the authority to appoint all directors of the
Company;

 

WHEREAS, in consideration of Vista agreeing to undertake the IPO, the Company
has agreed to permit Vista to designate persons for nomination for election to
the board of directors of the Company (the “Board”) following the Effective Date
on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the parties to this Agreement agrees as follows:

 

1.Board Nomination Rights.

 

(a)           From the Effective Date, VEP Group shall have the right, but not
the obligation, to nominate to the Board a number of designees equal to at
least: (i) 100% of the Total Number of Directors (as defined below), so long as
Vista Beneficially Owns shares of Common Stock representing at least 40% of the
Original Amount of VEP Group, (ii) 40% of the Total Number of Directors, in the
event that Vista Beneficially Owns shares of Common Stock representing at least
30% but less than 40% of the Original Amount of VEP Group, (iii) 30% of the
Total Number of Directors, in the event that Vista Beneficially Owns shares of
Common Stock representing at least 20% but less than 30% of the Original Amount
of VEP Group, (iv) 20% of the Total Number of Directors, in the event that Vista
Beneficially Owns shares of Common Stock representing at least 10% but less than
20% of the Original Amount of VEP Group and (v) 1 Director (as defined below),
in the event that Vista Beneficially Owns shares of Common Stock representing at
least 5% of the Original Amount of VEP Group (such persons, the “Nominees”). For
purposes of calculating the number of directors that VEP Group is entitled to
designate pursuant to the immediately preceding sentence, any fractional amounts
shall automatically be rounded up to the nearest whole number (e.g., 1¼
Directors shall equate to 2 Directors) and any such calculations shall be made
after taking into account any increase in the Total Number of Directors.

 



 

 

 

(b)           In the event that VEP Group has nominated less than the total
number of designees, VEP Group shall be entitled to nominate pursuant to Section
1(a), Vista shall have the right, at any time, to nominate such additional
designees to which it is entitled, in which case, the Company and the Directors
shall take all necessary corporation action, to the fullest extent permitted by
applicable law (including with respect to fiduciary duties under Delaware law),
to (x) enable VEP Group to nominate and effect the election or appointment of
such additional individuals, whether by increasing the size of the Board, or
otherwise and (y) to designate such additional individuals nominated by VEP
Group to fill such newly created vacancies or to fill any other existing
vacancies.

 

(c)           In addition to the nomination rights set forth in Section 1(a)
above, from the Effective Date, for so long as Vista Beneficially Owns shares of
Common Stock representing at least 5% of the Original Amount of VEP Group, VEP
Group shall have the right, but not the obligation, to designate a person (a
“Non-Voting Observer”) to attend meetings of the Board (including any meetings
of any committees thereof) in a non-voting observer capacity. Any such
Non-Voting Observer shall be permitted to attend all meetings of the Board. VEP
Group shall have the right to remove and replace its Non-Voting Observer at any
time and from time to time. The Company shall furnish to any Non-Voting Observer
(i) notices of Board meetings no later than, and using the same form of
communication as, notice of Board meetings are furnished to directors and (ii)
copies of any materials prepared for meetings of the Board that are furnished to
the directors no later than the time such materials are furnished to the
directors; provided that failure to deliver notice, or materials, to such
Non-Voting Observer in connection with such Non-Voting Observer’s right to
attend and/or review materials with respect to, any meeting of the Board shall
not, by itself, impair the validity of any action taken by such Board at such
meeting. Such Non- Voting Observer shall be required to execute or otherwise
become subject to any codes of conduct or confidentiality agreements of the
Company generally applicable to directors of the Company or as the Company
reasonably requests.

 

(d)           The Company shall pay all reasonable out-of-pocket expenses
incurred by the Nominees and the Non-Voting Observer in connection with the
performance of his or her duties as a director or a Non-Voting Observer and in
connection with his or her attendance at any meeting of the Board.

 

(e)           “Beneficially Own” shall mean that a specified person has or
shares the right, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, to vote shares of capital stock of the
Company. “Affiliate” of any person shall mean any other person controlled by,
controlling or under common control with such person; where “control”
(including, with its correlative meanings, “controlling,” “controlled by” and
“under common control with”) means possession, directly or indirectly, of power
to direct or cause the direction of management or policies (whether through
ownership of securities, by contract or otherwise).

 

(f)“Director” means any member of the Board.

 



2 

 



 

(g)           “Original Amount of VEP Group” means the aggregate number of
shares of Common Stock held, directly or indirectly, by VEP Group on the date
hereof, as such number may be adjusted from time to time for any reorganization,
recapitalization, stock dividend, stock split, reverse stock split or other
similar changes in the Company’s capitalization.

 

(h)           “Total Number of Directors” means the total number of Directors
comprising the Board.

 

(i)            No reduction in the number of shares of Common Stock that Vista
Beneficially Owns shall shorten the term of any incumbent director. At the
Effective Date, the Board shall be comprised of nine members and the initial
Nominees shall be Dean Hager, Betsy Atkins, David Breach, Andre Durand, Michael
Fosnaugh, Charles Guan, Kevin Klausmeyer, Brian Sheth and Martin Taylor.

 

(j)            In the event that any Nominee shall cease to serve for any
reason, VEP Group shall be entitled to designate such person’s successor in
accordance with this Agreement (regardless of Vista’s beneficial ownership in
the Company at the time of such vacancy) and the Board shall promptly fill the
vacancy with such successor nominee; it being understood that any such designee
shall serve the remainder of the term of the director whom such designee
replaces.

 

(k)            If a Nominee is not appointed or elected to the Board because of
such person’s death, disability, disqualification, withdrawal as a nominee or
for other reason is unavailable or unable to serve on the Board, VEP Group shall
be entitled to designate promptly another nominee and the director position for
which the original Nominee was nominated shall not be filled pending such
designation.

 

(l)            So long as VEP Group has the right to nominate Nominees under
Section 1(a) or any such Nominee is serving on the Board, the Company shall use
its reasonable best efforts to maintain in effect at all times directors and
officers indemnity insurance coverage reasonably satisfactory to Vista, and the
Company’s Amended and Restated Certificate of Incorporation and Amended and
Restated Bylaws (each as may be further amended, supplemented or waived in
accordance with its terms) shall at all times provide for indemnification,
exculpation and advancement of expenses to the fullest extent permitted under
applicable law.

 

(m)          If the size of the Board is expanded, VEP Group shall be entitled
to nominate a number of Nominees to fill the newly created vacancies such that
the total number of Nominees serving on the Board following such expansion will
be equal to that number of Nominees that VEP Group would be entitled to nominate
in accordance with Section 1(a) if such expansion occurred immediately prior to
any meeting of the stockholders of the Company called with respect to the
election of members of the Board, and the Board shall appoint such Nominees to
the Board.

 

(n)           At such time as the Company ceases to be a “controlled company”
and is required by applicable law or the NASDAQ Global Select Market (the
“Exchange”) listing standards to have a majority of the Board comprised of
“independent directors” (subject in each case to any applicable phase-in
periods), Vista’s Nominees shall include a number of persons that qualify as
“independent directors” under applicable law and the Exchange listing standards
such that, together with any other “independent directors” then serving on the
Board that are not Nominees, the Board is comprised of a majority of
“independent directors.”

 

3 

 



 

(o)           At any time that VEP Group shall have any nomination rights under
Section 1, the Company shall not take any action, including making or
recommending any amendment to the Certificate of Incorporation or the Company’s
bylaws that could reasonably be expected to adversely affect VEP Group’s rights
under this Agreement, in each case without the prior written consent of VEP
Group.

 

2.            Company Obligations. The Company agrees to use its reasonable best
efforts to ensure that prior to the date that Vista ceases to Beneficially Own
shares of Common Stock representing at least 5% of the total voting power of the
then outstanding Common Stock, (i) each Nominee is included in the Board’s slate
of nominees to the stockholders (the “Board’s Slate”) for each election of
directors; and (ii) each Nominee is included in the proxy statement prepared by
management of the Company in connection with soliciting proxies for every
meeting of the stockholders of the Company called with respect to the election
of members of the Board (each, a “Director Election Proxy Statement”), and at
every adjournment or postponement thereof, and on every action or approval by
written consent of the stockholders of the Company or the Board with respect to
the election of members of the Board. VEP Group will promptly provide reporting
to the Company after Vista ceases to Beneficially Own shares of Common Stock
representing at least 5% of the total voting power of the then outstanding
Common Stock, such that Company is informed of when this obligation terminates.
The calculation of the number of Nominees that VEP Group is entitled to nominate
to the Board’s Slate for any election of directors shall be based on the
percentage of the total voting power of the then outstanding Common Stock then
Beneficially Owned by Vista (“Vista Voting Control”) immediately prior to the
mailing to shareholders of the Director Election Proxy Statement relating to
such election (or, if earlier, the filing of the definitive Director Election
Proxy Statement with the U.S. Securities and Exchange Commission). Unless VEP
Group notifies the Company otherwise prior to the mailing to shareholders of the
Director Election Proxy Statement relating to an election of directors, the
Nominees for such election shall be presumed to be the same Nominees currently
serving on the Board, and no further action shall be required of VEP Group for
the Board to include such Nominees on the Board’s Slate; provided, that, in the
event VEP Group is no longer entitled to nominate the full number of Nominees
then serving on the Board, VEP Group shall provide advance written notice to the
Company, of which currently servicing Nominee(s) shall be excluded from the
Board Slate, and of any other changes to the list of Nominees. If VEP Group
fails to provide such notice prior to the mailing to shareholders of the
Director Election Proxy Statement relating to such election (or, if earlier, the
filing of the definitive Director Election Proxy Statement with the U.S.
Securities and Exchange Commission), a majority of the independent directors
then serving on the Board shall determine which of the Nominees of VEP Group
then serving on the Board will be included in the Board’s Slate. Furthermore,
the Company agrees for so long as the Company qualifies as a “controlled
company” under the rules of the Exchange the Company will elect to be a
“controlled company” for purposes of the Exchange and will disclose in its
annual meeting proxy statement that it is a “controlled company” and the basis
for that determination. The Company and Vista acknowledge and agree that, as of
the Effective Date, the Company is a “controlled company.”

 



4 

 

 

3.            Committees. From and after the Effective Date hereof until such
time as Vista ceases to Beneficially Own shares of Common Stock representing at
least 5% of the total voting power of the then outstanding Common Stock, Vista
shall have the right to designate a number of members of each committee of the
Board equal to the nearest whole number greater than the product obtained by
multiplying (a) the percentage of the total voting power of the then outstanding
Common Stock then Beneficially Owned by Vista and (b) the number of positions,
including any vacancies, on the applicable committee, provided that any such
designee shall be a director and shall be eligible to serve on the applicable
committee under applicable law or listing standards of the Exchange, including
any applicable independence requirements (subject in each case to any applicable
exceptions, including those for newly public companies and for “controlled
companies,” and any applicable phase-in periods). Any additional members shall
be determined by the Board. Nominees designated to serve on a Board committee
shall have the right to remain on such committee until the next election of
directors, regardless of the level of Vista Voting Control following such
designation. Unless VEP Group notifies the Company otherwise prior to the time
the Board takes action to change the composition of a Board committee, and to
the extent Vista has the requisite Vista Voting Control for VEP Group to
nominate a Board committee member at the time the Board takes action to change
the composition of any such Board committee, any Nominee currently designated by
VEP Group to serve on a committee shall be presumed to be re-designated for such
committee.

 

4.            Amendment and Waiver. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by the Company and Vista, or in the case of
a waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law. VEP
Group shall not be obligated to nominate all (or any) of the Nominees it is
entitled to nominate pursuant to this Agreement for any election of directors
but the failure to do so shall not constitute a waiver of its rights hereunder
with respect to future elections; provided, however, that in the event VEP Group
fails to nominate all (or any) of the Nominees it is entitled to nominate
pursuant to this Agreement prior to the mailing to shareholders of the Director
Election Proxy Statement relating to such election (or, if earlier, the filing
of the definitive Director Election Proxy Statement with the U.S. Securities and
Exchange Commission), the Compensation and Governance Committee of the Board
shall be entitled to nominate individuals in lieu of such Nominees for inclusion
in the Board’s Slate and the applicable Director Election Proxy Statement with
respect to the election for which such failure occurred and VEP Group shall be
deemed to have waived its rights hereunder with respect to such election. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

 

5.             Benefit of Parties. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors and assigns. Notwithstanding the foregoing, the Company may not
assign any of its rights or obligations hereunder without the prior written
consent of Vista. Except as otherwise expressly provided in Section 6, nothing
herein contained shall confer or is intended to confer on any third party or
entity that is not a party to this Agreement any rights under this Agreement.

 



5 

 



 

6.             Assignment. Upon written notice to the Company, VEP Group may
assign to any of the Vista Funds or any Affiliate of VEP Group (other than a
portfolio company) all of its rights hereunder and, following such assignment,
such assignee shall be deemed to be “VEP Group” for all purposes hereunder.

 

7.             Headings. Headings are for ease of reference only and shall not
form a part of this Agreement.

 

8.             Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of Delaware without giving effect to
the principles of conflicts of laws thereof.

 

9.             Jurisdiction. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement may be brought against any of the parties in any federal court
located in the State of Delaware or any Delaware state court, and each of the
parties hereby consents to the exclusive jurisdiction of such court (and of the
appropriate appellate courts) in any such suit, action or proceeding and waives
any objection to venue laid therein. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
of the parties agrees that service of process upon such party at the address
referred to in Section 16, together with written notice of such service to such
party, shall be deemed effective service of process upon such party.

 

10.           WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 

11.           Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, both written and oral among
the parties with respect to the subject matter hereof.

 

12.           Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be deemed an original. This
Agreement shall become effective when each party shall have received a
counterpart hereof signed by each of the other parties. An executed copy or
counterpart hereof delivered by facsimile shall be deemed an original
instrument.

 

13.           Severability. If any provision of this Agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provisions to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

 

14.           Further Assurances. Each of the parties hereto shall execute and
deliver such further instruments and do such further acts and things as may be
required to carry out the intent and purpose of this Agreement.

 



6 

 



 

15.           Specific Performance. Each of the parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions hereof in
any federal or state court located in the State of Delaware, in addition to any
other remedy to which they are entitled at law or in equity.

 

16.            Notices. All notices, requests and other communications to any
party or to the Company shall be in writing (including telecopy or similar
writing) and shall be given,

 

If to the Company:

 

100 Washington Ave S, Suite 1100

Minneapolis, MN 554011

Attention: General Counsel

 

If to any member of Vista or any Nominee:

 

c/o Vista Equity Partners

4 Embarcadero Center

20th Floor

San Francisco, California 94111

Attention: David Breach

Christina Lema

Facsimile: (415) 765-6666

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

Attention: Robert M. Hayward, P.C.

Robert E. Goedert, P.C.

Facsimile: (312) 862-2200

 

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company. Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 16 during regular
business hours.

 

17.           Enforcement. Each of the parties hereto covenant and agree that
the disinterested members of the Board have the right to enforce, waive or take
any other action with respect to this Agreement on behalf of the Company.

 



7 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

  JAMF HOLDING CORP.         By: /s/ Dean Hager   Name: Dean Hager   Title:
Chief Executive Officer



 



[Signature Page - Director Nomination Agreement]

 



 

 



 



  VISTA EQUITY PARTNERS FUND VI, L.P.         By: Vista Equity Partners Fund VI
GP, L.P.   Its: General Partner         By: VEPF VI GP, Ltd.   Its: General
Partner         By: /s/ Robert F.Smith   Name: Robert F. Smith   Title: Director
        VISTA EQUITY PARTNERS FUND VI-A, L.P.         By: Vista Equity Partners
Fund VI GP, L.P.   Its: General Partner         By: VEPF VI GP, Ltd.   Its:
General Partner         By: /s/ Robert F. Smith   Name: Robert F. Smith   Title:
Director

 

[Signature Page - Director Nomination Agreement]

 



 

 

 



  VEPF VI FAF, L.P.         By: Vista Equity Partners Fund VI GP, L.P.   Its:
General Partner         By: VEPF VI GP, Ltd.   Its: General Partner         By:
/s/ Robert F. Smith   Name: Robert F. Smith   Title: Director         VISTA
CO-INVEST FUND 2017-1, L.P.         By: Vista Co-Invest Fund 2017-1 GP, L.P.  
Its: General Partner         By: Vista Co-Invest Fund 2017-1 GP, Ltd.   Its:
General Partner         By: /s/ Robert F. Smith   Name: Robert F. Smith   Title:
Director         VEPF VI CO-INVEST 1, L.P.         By: VEPF VI Co-Invest 1 GP,
L.P.   Its: General Partner         By: VEPF VI Co-Invest 1 GP, Ltd.   Its:
General Partner         By: /s/ Robert F. Smith   Name: Robert F. Smith   Title:
Director

 

[Signature Page - Director Nomination Agreement]

 



 

 

 

  VEP GROUP, LLC         By: /s/ Robert F. Smith   Name: Robert F. Smith  
Title: Managing Member









 

[Signature Page - Director Nomination Agreement]

 



 

 